                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CHERIE F. WOODARD                                                           PLAINTIFF

V.                          CASE NO. 1:19-CV-2-BSM-BD

SOCIAL SECURITY ADMINSTRATION                                             DEFENDANT


                                     JUDGMENT

      In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Cherie F. Woodard and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      IT IS SO ORDERED this 31st day of May, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
